UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6941



PHILLIP ANTHONY DAYE,

                                            Plaintiff - Appellant,

          versus


B. J. BARNES, Sheriff; WILLARDEAN DULA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-01-94-1)


Submitted:   September 5, 2002        Decided:    September 11, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Phillip Anthony Daye, Appellant Pro Se. Susan D. Moore, COUNTY
ATTORNEY’S OFFICE, Greensboro, North Carolina; Perry Cleveland
Henson, Sr., Amanda Mary Willis, HENSON & HENSON, L.L.P.,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Phillip    Anthony    Daye    appeals    the   district   court’s     order

denying   relief   on   his   42   U.S.C.A.    §    1983   (West   Supp.   2002)

complaint under 28 U.S.C.A. § 1915A (West Supp. 2002).                 We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find that this appeal is

frivolous.    Accordingly, we dismiss the appeal on the reasoning of

the district court.       Daye v. Barnes, No. CA-01-94-1 (M.D.N.C. May

29, 2002).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                     DISMISSED




                                      2